MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision:    2020 ME 37
Docket:      Cum-19-403
Submitted
  On Briefs: February 26, 2020
Decided:     March 31, 2020

Panel:          MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                   DAVID F. PAQUETTE

                                             v.

                            DEPARTMENT OF CORRECTIONS


PER CURIAM

         [¶1] Because events in the Superior Court have overtaken this appeal,

we dismiss it as moot.

         [¶2]     David F. Paquette, an inmate in the custody of the Maine

Department of Corrections, filed an action in the Superior Court (Cumberland

County) against the Department. The court (Warren, J.) treated the action as a

petition for review of agency action. See 5 M.R.S. §§ 11001-11008 (2018);

M.R. Civ. P. 80C. After the court issued an order requiring Paquette to show

cause why his appeal should not be dismissed for failure to serve the

Department pursuant to 5 M.R.S. § 11003(1), Paquette filed documents

showing unsuccessful attempts to serve the Attorney General but not the

Department itself.
2

        [¶3] The court dismissed Paquette’s petition for insufficient service of

process.        Paquette then filed a document making additional assertions

regarding his service efforts. The court treated that filing as an appeal.

        [¶4] After the appeal was docketed in the Law Court, Paquette filed in

the trial court a motion to serve the Department by mail and documents

asserting that the Department had acknowledged receipt of process. We

entered an order that suspended M.R. App. P. 3(b) to permit the court to act

on Paquette’s assertions. The court revisited the service issue and granted

Paquette leave to effect alternate service. See M.R. Civ. P. 4(g).

        [¶5] The court has thus negated its dismissal of Paquette’s petition,

rendering this appeal moot. Cf. E. Me. Med. Ctr. v. Me. Health Care Fin. Comm’n,

601 A.2d 99, 101 (Me. 1992).

        The entry is:

                           Appeal dismissed.      Remanded for further
                           proceedings consistent with this opinion.



David F. Paquette, appellant pro se

Aaron M. Frey, Attorney General, and Jillian R. O’Brien, Asst. Atty. Gen., Office
of the Attorney General, Augusta, for appellee Department of Corrections


Cumberland County Superior Court docket number CV-2018-510
FOR CLERK REFERENCE ONLY